 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Gerald Jaycocks, et al.,                         No. CV-20-00377-PHX-GMS
10                     Plaintiffs,                        ORDER
11       v.
12       Pacific Specialty Insurance Company, et al.,
13                     Defendants.
14
15             Pending before the Court is Plaintiffs Gerald and Allison Jaycocks’ (“Plaintiffs”)

16   Motion to Remand. (Doc. 5.) The motion is granted and the case is remanded to state court.

17                                          BACKGROUND
18             Plaintiffs originally brought this insurance coverage dispute in Maricopa County

19   Superior Court alleging breach of contract and breach of the implied covenant of good faith

20   and fair dealing. Plaintiffs request both compensatory and punitive damages. No specific
21   dollar amount is alleged. Defendant Pacific Specialty Insurance Company (“Defendant”)

22   timely removed the action pursuant to 28 U.S.C. § 1441, asserting diversity of citizenship

23   as the basis for federal subject matter jurisdiction. Plaintiffs then filed the present Motion
24   to Remand.

25                                           DISCUSSION

26             Federal courts may exercise diversity jurisdiction over actions between citizens of

27   different states where the amount in controversy exceeds $75,000.1 28 U.S.C. § 1332(a).

28   1
       The parties do not dispute that they are citizens of different states for purposes of diversity
     jurisdiction under 28 U.S.C. § 1332.
 1   When the action is initially brought in state court, a “notice of removal need include only
 2   a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”
 3   Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). However, if the
 4   amount of damages the plaintiffs seek is unclear and the defendant’s allegation regarding
 5   the amount in controversy is challenged, “both sides submit proof and the court decides,
 6   by a preponderance of the evidence, whether the amount-in-controversy requirement has
 7   been satisfied.” Id.
 8          Defendant argues that the amount in controversy exceeds $75,000 because Plaintiffs
 9   allege that “the damages sought in this case qualify as a Tier 2 case” under Arizona Rule
10   of Civil Procedure 26.2(c)(3). Arizona utilizes a tier system for discovery purposes.
11   Arizona Rule of Civil Procedure 26.2(c)(3) provides that actions claiming more than
12   $50,000 and less than $300,000 in damages “are permitted standard discovery as described
13   for Tier 2.” Ariz. R. Civ. P. 26(c)(3). The Tier 2 classification, however, does nothing more
14   than demonstrate that Plaintiffs’ claims are likely worth more than $50,000. Because there
15   is insufficient evidence for the Court to conclude by a preponderance of the evidence that
16   the amount in controversy exceeds $75,000, Plaintiffs’ Motion to Remand is granted.
17          IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand (Doc. 5) is
18   GRANTED. The Clerk of Court is directed to remand this matter to the Maricopa County
19   Superior Court.
20         Dated this 7th day of April, 2020.

21
22
23
24
25
26
27
28


                                                 -2-
